Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 12/16/2020.  Claims 1, 4, 10-11, 14, and 20 are amended; Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/14/2020 has been considered by Examiner. 
Response to Arguments
Applicant’s arguments filed 12/16/2020 with respect to the 35 USC 112(b) rejection of claims 10 and 20 have been considered persuasive in view of the claim amendments removing the questionable claim elements, the 35USC112(b) rejection of claims 10 and 12 is withdrawn.
Applicant’s arguments filed 12/16/2020 with respect to  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant remarks reference Sun (US 20180375971 A1) where the current rejection in response to applicant amendments is combination of Sun (US 20180375971 A1) in view of CHEN; YI-TING US 20180026334.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180375971 A1) in view of CHEN; YI-TING US 20180026334 A1
Regarding Claims 1 and 11, Sun discloses An antenna apparatus (See Sun Figs. 1-11 and accompanying text) comprising:
a housing (See Sun Figs. 1-3 [0034] mobile communications terminal includes a metal housing), the housing comprising a side frame (See Sun Figs. 1-3 [0034] metal backplane 3 and a metal frame 1),  the side frame defining at least one gap (See Sun Fig. 3, [0034 first slot 12 [0034] a gap A is formed between the metal frame 1 and the metal back plate 3), the at least one gap dividing the side frame to form a first antenna and a second antenna (See Sun Fig. 3, [0034] the first slot 12 is located between the first ground point 11 and the first feeding structure 13 in order to form a first antenna, a second antenna, and a third antenna);
a first ground portion (See Sun Figs. 1-3, [0034] first ground point 11), the first ground portion formed by extending an end of the first antenna away from the at least one gap (See Sun Figs. 1-3, [0034] the first slot 12 is located between the first ground point 11 and the first feeding structure 13; In an extension direction of the gap A, the first feeding structure 13 is located between the first ground point 11 and the second ground point 14, and the first slot 12 is located between the first ground point 11 and the first feeding structure 13);
a first feed portion (See Sun Figs. 1-3, [0034] the first feeding structure 13); and 
a second ground portion (See Sun Figs. 1-3, [0034] second ground point 14), wherein the second ground portion comprises a first end connected to the first feed portion 	(See Sun Figs. 1-3 [0034] the first feeding structure 13 is located between the first ground point 11 and the second ground point 14) and a second end connected to a first ground point (See Sun Figs. 1-3, [0034] second ground point 14);
wherein the first antenna is electrically connected to a first feed point through the first feed portion (See Sun [0010] the feeding structure includes a first feeding point that is disposed between the first slot and the second ground point [0034] the first feeding structure 13, [0054] In the mobile communications terminal, the first feeding structure 13 may feed the first antenna, the second antenna, and the third antenna in multiple manners.)
Regarding Claims 4 and 14, Sun does not teach a first connecting portion, wherein the first connecting portion is connected between the first antenna and the first feed portion, and 
the first antenna is electrically connected to a first feed point through the first connecting portion and the first feed portion and the first antenna is electrically connected to a first feed point through the first connecting portion and the first feed portion
Chen teaches a first connecting portion, wherein the first connecting portion is connected between the first antenna and the first feed portion and the first antenna is electrically connected to a first feed point through the first connecting portion and the first feed portion.
 See Chen (Figs. 2-4, [0046] the second feed portion 13 has a substantially L-shaped metal arm, and one end of the second feed portion 13 is connected to an end of the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the housing of Sun] to include a first connecting portion, wherein the first connecting portion is connected between the first antenna and the first feed portion, and the first antenna is electrically connected to a first feed point through the first connecting portion and the first feed portion  as taught by Chen, in order to improve antenna characteristic for the radiating sections (Chen [0052]).
Further regarding Claim 11, Sun discloses a base board, the base board is arranged in the housing and comprising a first ground point and a first feed point (See Sun Figs 1-3, [0034] The circuit board 2 is disposed in a section surrounded by the metal frame 1, and is disposed parallel to the metal backplane 3. A first feeding structure 13 is formed between the circuit board 2 and the metal frame.. and see also ground points 11 and 12);

Regarding Claims 2 and 12, the combination discloses  the first ground portion and the second ground portion are arranged on opposite sides of the first feed portion. (See Sun Figs. 1-3 [0034] the first feeding structure 13 is located between the first ground point 11 and the second ground point 14);=.
Regarding Claims 4 and 14, the combination teaches wherein a plane of the first connecting portion is perpendicular to a plane of the first feed portion
 See Chen (Figs. 2-4, [0046] the second feed portion 13 has a substantially L-shaped metal arm, and one end of the second feed portion 13 is connected to an end of the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include wherein a plane of the first connecting portion is perpendicular to a plane of the first feed portion as taught by Chen, in order to improve antenna characteristic for the radiating sections (Chen [0052]).

Regarding Claims 5 and 15, the combination teaches the first connecting portion comprises a first connecting section and a second connecting section, and the second connecting section is perpendicularly connected to the first connecting section; 
wherein an end of the first connecting section is connected to the first antenna, an end of the second connecting section is connected to the first feed portion.
(See Chen Figs. 2-4, [0046] the second feed portion 13 has a substantially L-shaped metal arm, and one end of the second feed portion 13 is connected to an end of the second radiating section 24 near the third break point 1116 (corresponding to the first connection portion comprising a first connection section and a second connection section perpendicularly connected to the first connection section, the end of the first connection section being connected to the first antenna))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination,  to include the first connecting portion comprises a first connecting section and a second connecting section, and the second connecting section is perpendicularly connected to the first connecting section; 
wherein an end of the first connecting section is connected to the first antenna, an end of the second connecting section is connected to the first feed portionas taught by Chen, in order to improve antenna characteristic for the radiating sections (Chen [0052]).

Regarding Claims 6 and 16, the combination discloses comprising a third antenna (See Sun Fig. 11 [0037] third antenna), 
wherein the third antenna comprises a radiating portion, a second connecting portion, a second feed portion, and a third ground portion, the radiating portion is arranged in the side frame (See Sun Fig. 11 [0058]-[0060] second feeding structure 16 and a third ground point 17 are further disposed between the circuit board 2 and the metal frame 1, and the metal frame 1 is provided with a second slot 15 in order to form a diversity antenna structure …when the second feeding structure 16 may include the second feeding point, the second slot 15, the second feeding point, and the third ground point);
the radiating portion is electrically connected to a second feed point through the second connecting portion and the second feed portion (See Sun Fig. 11 [0058]-[0060] …when the second feeding structure 16 may include the second feeding point, the second slot 15, the second feeding point, and the third ground point); 
the radiating portion is grounded through the third ground portion  (See Sun Fig. 11 [0058]-[0060] ground portion 17).
Further regarding Claim 16, the combination discloses wherein the base board further comprises a second feed point (See Sun Fig. 11 [0058] second feeding structure 16 and a third ground point 17 are further disposed between the circuit board 2),

Regarding Claims 7 and 17, the combination teaches the second feed portion is parallel to the plane of the radiating portion; the second connecting portion is perpendicularly connected between the radiating portion and the second feed portion (See Chen FIG. 14 [0074] “..second feed portion 35 includes a fourth arm 352, a fifth arm 354, a sixth arm 356, and a seventh arm 358. The third ground portion 36 is substantially straight arm and connected to the ground. The fourth arm 352 is spaced apart from and parallel to the third ground portion 36. ..” (corresponding to the radiator being parallel to the plane in which the second feeding portion lies, the second connecting portion being vertically connected to the radiator and vertically connected to the second feeding portion))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the second feed portion is parallel to the plane of the radiating portion; the second connecting portion is perpendicularly connected between the radiating portion and the second feed portion as taught by Chen, in order to improve antenna characteristic for the radiating sections (Chen [0052]).
Regarding Claims 9 and 19, the combination discloses  a back board positioned on one side of the side frame, and a slot is defined between the back board and the side frame. (See Sun Fig. 3, [0034 first slot 12 [0034] a gap A is formed between the metal frame 1 and the metal back plate 3).

the side frame is made of metal (See Sun Fig. 3, [0034] metal), the side frame defines a first gap and a second gap (See Sun Fig. 3, [0034 first slot 12 [0034] a gap A is formed between the metal frame 1 and the metal back plate 3),
 the first gap divides the side frame into the first antenna and the second antenna, a section of the side frame between the first gap and the second gap forms the second antenna;
(See Sun Figs. 1-3, [0051] The first antenna is the left-hand mode GPS antenna. The first antenna uses, as a radiator, the part that is of the metal frame 1 and that is between the first slot 12 and the first ground point 11.)
the combination teaches the first gap and the second gap are filled with insulating material, for example, plastic, rubber, glass, wood, ceramic, or the like (See Chen [0067] the slot 318 and the gaps 3112, 3114, 3116 are filled with insulating material, for example, plastic, rubber, glass, wood, ceramic).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the first gap and the second gap are filled with insulating material as taught by Chen, in order to improve antenna characteristic for the radiating sections (Chen [0052]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180375971 A1) and CHEN; YI-TING US 20180026334 A1 further in view of KIM; Jae Hyung et al. US 20160365623 A1

Regarding Claims 3 and 13, The combination of Sun and Chen does not teach the second ground portion comprises a load element, the first antenna is electrically connected to the first ground point through the load element, the load element is a resistor, an inductor, a capacitor, or a combination of the resistor, the inductor and the capacitor.
Kim teaches the second ground portion comprises a load element, the first antenna is electrically connected to the first ground point through the load element, the load element is a resistor, an inductor, a capacitor, or a combination of the resistor, the inductor and the capacitor (See Kim Fig. 2B matching block (inductor and capacitor) [0059]-[0060] the matching block 213 may be connected with the ground area and placed between the first radiator 210 and the ground area).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination of Sun and Chen to include the second ground portion comprises a load element, the first antenna is electrically connected to the first ground point through the load element, the load element is a resistor, an inductor, a capacitor, or a combination of the resistor, the inductor and the capacitor, as taught by Kim, in order to secure isolation between antennas (Kim [0004]).
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

However, in combination with the remaining limitations of parent claims 1 and 6 (and 11 and 16), claims 8 and 18 recite features that are not found or non-obvious over the art 
Claims 8 and 18 recite “wherein the radiating portion includes a first beam portion and a second beam portion; … first radiating section; the third radiating section extends parallel to the first radiating section but in opposite direction; the first radiating section and the third radiating section are perpendicularly connected to … second radiating section and the fourth radiating section are perpendicularly connected to opposite ends of the third radiating section; a length of the fourth radiating section is greater than a length of the second radiating section”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649